t=

U.S, iat COURT
UNITED STATES DISTRICT COURT —_ EASTERN DISTRICT - Wi

 

EASTERN DISTRICT OF WISCONSIN FILED
WiTHAR=2 PES 1
UNITED STATES OF AMERICA, me:
Plaintiff, Case No.:
v. [21 U.S.C. §§ 841(a)(1), 841(b)(1)(C),
& 860(a); 18 U.S.C. §§ 922(g)(1), 924(a)(2)
& 924(c)]

DESHAZO A. CAMPBELL,

Defendant. 2 1 -CR- 04 6

INDICTMENT

 

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
ih On or about September 2, 2020, in the State and Eastern District of Wisconsin,
DESHAZO A. CAMPBELL
did knowingly and intentionally possess with intent to distribute controlled substances.

Bs The offense involved a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance, and a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance.

3. The offense occurred within 1,000 feet of the real property comprising the Phillis
Wheatley Elementary School, a public elementary school.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and

860(a).

Case 2:21-cr-00046-PP_ Filed 03/02/21 Page 1of4 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1 On or about September 2, 2020, in the State and Eastern District of Wisconsin,
DESHAZO A. CAMPBELL

did knowingly possess a firearm in furtherance of the drug trafficking crime charged in Count One
of this Indictment.

2. The firearm is more particularly described as a SAR Arms, Model B6P, 9mm semi-
automatic pistol, bearing serial no.: T1102-13E02162.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 2:21-cr-00046-PP_ Filed 03/02/21 Page 2 o0f4 Document 1
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:

1. On or about September 2, 2020, in the State and Eastern District of Wisconsin,

DESHAZO A. CAMPBELL,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate and foreign commerce, the possession of which was therefore in and
affecting interstate and foreign commerce.
2. The firearm is more fully described as a SAR Arms, Model B6P, 9mm semi-
automatic pistol, bearing serial no.: T1102-13E02162.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00046-PP_ Filed 03/02/21 Page 3 0f4 Document 1
be

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section 924(c)
set forth in Count Two of this Indictment or Title 18, United States Code, Section 922(g)(1) set
forth in Count Three of this Indictment, the defendant, DESHAZO A. CAMPBELL, shall forfeit
to the United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Sections 924(c) and/or 922(g)(1), including, but not limited to a SAR Arms, Model B6P, 9mm

semi-automatic pistol, bearing serial no.: T1102-13E02162.

A TRUB BILL:

 
   

Date: sf afi tory

 
    
 

FROHLING
Acting United States Attorney

Case 2:21-cr-00046-PP Filed 03/02/21 Page 4of4 Document 1
